Exhibit 21 SUBSIDIARIES Name Jurisdiction of Incorporation Nature of Ownership (direct/indirect) The Simsbury Bank & Trust Company, Inc. Connecticut Direct SBT Investment Services, Inc. Connecticut Indirect (a wholly-owned subsidiary of The Simsbury Bank & Trust Company, Inc.) NERE Holdings, Inc. Connecticut Indirect (a wholly-owned subsidiary of The Simsbury Bank & Trust Company, Inc.) Simsbury Bank Passive Investment Company Connecticut Indirect (a wholly-owned subsidiary of The Simsbury Bank & Trust Company, Inc.)
